                                                                            FILED
                          UNITED STATES DISTRICT COURT                  May 24, 2021
                         EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:21-mj-00076-DB

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
BOBBY CONNER,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release BOBBY CONNER ,

Case No. 2:21-mj-00076-DB Charge 21 U.S.C. § 841 and 846 , from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                           X    Unsecured Appearance Bond $       50,000.00

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                           X    (Other): Conditions as stated on the record.

      Issued at Sacramento, California on May 24, 2021 at 3:20 p.m.
